DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “The apparatus of claim 1, wherein said air flow generating means comprise a blowing assembly (9), arranged at a smaller side of said pack of sheets opposite to the side where said slot-shaped mouthpiece (8a) is arranged.”  There is no antecedent basis for the “slot-shaped mouthpiece as this term is not introduced in Claim 1.  Claims 5, 18, and 19 are also rejected under 35 USC 112(b) because of their dependence on Claim 4.

Claim 11 recites, “Method for picking up sheets from a pack of sheets to be delivered to a cutting centre and removing a separating foil (C) between said sheets, wherein the method comprising: 
A top sheet (Li) of said pack of sheets is gripped and lifted by gripping heads (7), wherein 
Close to said pack of sheets there are arranged air flow generating means (8, 9, 10) generating on air flow above said pack of sheets, 
said top sheet (Li) is lifted up to a stasis height above said pack of sheets and kept at this stasis height for a stasis time, so as to define a suction chamber for said air flow generating means (8, 9, 10), 
generate said air flow between said pack of sheets and said top sheet (Li) dragging said separating foil towards a first side of said pack of sheets.”
Claim 11 is indefinite because it is narrative in form and does not follow US practice, which requires the steps in a method claim to be identified by/start with a gerund form of a verb.  Because of the narrative nature of this claim, it is unclear as to what constitutes the actual steps of the method.  In addition, given that the only structures recited in this claim are the gripping heads and air flow generating means, it is unclear as to how a “suction chamber” is formed since these two structures do not define a closed space.  Claims 12-13 and 20 are rejected under 35 USC 112(b) because of their dependence on Claim 11. 


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 4, 5, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindstrom et al., US 5,234,207 (cited by Applicant).
With regard to Claims 1 and 11, Lindstrom discloses a sheet handling apparatus and method for picking up sheets from a pack of sheets to be delivered to a cutting centre (Figs. 1-7, C3, L29 – C6, L62) comprising 
lifting and removing means for a top sheet (16T, Figs. 1, 3-6) equipped with upper gripping heads (10/8/14), 
air flow generating means (26, 28) generating an air flow above said pack of sheets (Figs. 3-6), and 
control means of said lifting means (64, C6, L27-44), defining a stasis height and stasis time whereby said top sheet  is maintained at a height lower than about 70 mm above said pack of sheets, said air flow generating means being operative at least during said stasis time (C5, L39 – C6, L44; Note: Because Lindstrom discloses all of the structural features, the device is capable of maintaining the top sheet at the specified height.)
With regard to Claim 4, Lindstrom discloses wherein said air flow generating means comprise a blowing assembly (26, 28), arranged at a smaller side of said pack of sheets (Figs. 1, 3-6).
With regard to Claim 5, Lindstrom discloses wherein said blowing assembly comprises a plurality of blowing nozzles mounted on a support bracket (Fig. 3, C6, L45-55).
With regard to Claim 12, Lindstrom discloses at least two spaced gripping heads (Figs. 1, 3-6). 


Allowable Subject Matter
9.	Claims 8-10 are allowed.

10.	Claims 2-3 , 6-7, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5,092,578 discloses an apparatus and method for handling sheets that includes the combination of a lifting means/gripping heads and an air flow generating means/blowing assembly that includes multiple nozzles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652